Citation Nr: 1146540	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  09-35 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of left inguinal hernia, status post left inguinal hernia repair, with scarring.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran had active more than 20 years of active duty with the U.S. Air Force, separating from service in September 2004.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which continued a 10 percent disability rating for residuals of a left inguinal hernia, status post left inguinal hernia repair, with scarring.  [While the service-connected disability was previously evaluated with two ratings, a 10 percent rating for the scar (under Diagnostic Code 7804) and a noncompensable rating for the hernia residuals (under Diagnostic Code 7338), the RO consolidated the matter through this rating action into a single 10 percent rating for under hyphenated Diagnostic Code 7805-7338, from August 30, 2007, the date of receipt of the Veteran's claim.  The Veteran's claim was subsequently transferred to the VARO in New Orleans, Louisiana.

During service, the veteran had a left inguinal hernia and surgery to repair it.  By way of a November 2004 rating action, the RO awarded service connection for the residuals of the hernia, status post surgery, and assigned the resulting disability a noncompensable rating effective from the day after the date the Veteran separated from service.  In June 2005, VA received the Veteran's claim for an increased rating and an additional rating for residuals of a second surgery for the hernia in March 2005.  By way of a September 2006 rating action, the RO evaluated the service-connected residuals of left inguinal hernia with two separate ratings, a 0 percent rating for the left inguinal hernia residuals (effective from the date following separation from service) and a 10 percent rating for the surgical scar (effective from the date of the second surgery in March 2005).  

In August 2007, VA received a statement from the Veteran requested a re-evaluation of his service-connected disorder and an increased rating for the residuals of the left inguinal hernia, status post surgery.  The Veteran identified additional symptomatology and indicated that a third surgery was performed in August 2007.  This claim for increase resulted in the March 2008 RO decision on appeal.

In the November 2011 informal hearing presentation, the Veteran's representative, the Veterans of Foreign Wars (VFW), raised for the first time the argument that the Veteran's August 2007 statement should be construed as a notice of disagreement (NOD) with the prior September 2006 rating decision, and that the RO incorrectly treated it as a new claim.  The Board finds that the Veteran's August 2007 statement does not constitute a NOD.  Under 38 U.S.C.A. § 7105, an NOD must express disagreement with a specific determination of the agency of original jurisdiction (AOJ), such as the RO.  The August 2007 statement did not make such an expression of disagreement with a specific AOJ determination.  In fact, the August 2007 statement from the Veteran specifically asked for re-evaluation of his service-connected disability and an increased rating for additional symptomatology following a new surgery that took place subsequent to the September 2006 rating action.  The August 2007 statement fails to meet the criteria necessary for VA to consider it to be an NOD.

The Board further notes that there is absolutely no indication in the record to support a finding that the Veteran intended the August 2007 statement to be a notice of disagreement with the September 2006 rating action.  After the Veteran filed his August 2007 statement, the RO provided him a letter in September 2007.  In that letter, the RO informed the Veteran that it was treating his statement as an application for an increased rating.  Neither the Veteran nor his representative disputed that characterization of the August 2007 statement as a claim for increase upon receipt of the September 2007 letter from the RO or over the years following that letter.  Indeed, the Veteran's representative did not dispute that characterization until the recent November 2011 informal hearing presentation.  The Board finds the August 2007 statement was not a notice of disagreement, and that the record does not support the argument that the Veteran ever intended for the August 2007 statement to be a notice of disagreement.

In the November 2011 informal hearing presentation, the Veteran's representative appears to be attempting to raise a new claim for an earlier effective date for the compensable disability rating for the service-connected status post left inguinal hernia repair, with scarring, disability.  That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that disability due to his service-connected residuals of a left inguinal hernia, status post left inguinal hernia repair, with scarring, is more severe than indicated by his current 10 percent disability rating.   The Board finds that a new examination is in order to assess the precise nature and severity of the Veteran's current disability.

The Veteran has claimed that his symptoms have worsened in severity since the most recent VA examination of October 2007.  In his September 2009 VA Form 9, he reported that his disability caused him to miss work and affected his everyday life.  Furthermore, the Veteran has specifically identified additional symptomatology.  In his April 2008 NOD, the Veteran reported that he has continual tenderness on the left side of his testicular area.  The Veteran has also indicated that his disability might have a neurological component that causes numbness on the left side.  The new examination should address each of these reported symptoms. 

The Veteran has also claimed that the October 2007 VA examination was inadequate for rating purposes because the examiner did not perform range of motion tests to address the extent to which his residuals resulted in a limitation of motion.  The Board notes that the October 2007 VA examiner did not review the Veteran's claims file or any other medical records before examining the Veteran.  The examiner performing the new examination should review the Veteran's claims file and pertinent surgical and medical history in conjunction with the examination, and afford a complete examination that results in findings including the measurement of any range of motion lost due to residuals of the hernia.

Finally, it appears that he Veteran has undergone another surgery involving the left inguinal hernia subsequent to the last examination.  A new examination is clearly needed to assess the current severity of the residuals status post this third surgical repair.

The Board thus finds that a new VA examination is necessary to ascertain the current level of disability from his status post left inguinal hernia repair, with scarring. VA's duty to assist includes obtaining relevant medical records and a thorough and contemporaneous medical examination in order to determine the nature and extent of the disability. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Prior to any examination, copies of any outstanding records of pertinent medical treatment should be obtained and added to the claims file.  Specifically noted in this regard are surgical reports from each of the Veteran's operations and records of treatment for hernia residuals to the present day.

Following the new VA examination, the RO/AMC should readjudicate the Veteran's claim and consider whether separate ratings for the hernia and scars are warranted for the Veteran's status post left inguinal hernia repair, with scarring.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the Veteran, request his assistance in identifying all medical care providers who have treated his hernia residuals, and request any necessary release forms required to obtain copies of any outstanding records of pertinent treatment.  Thereafter, reasonable attempts should be made to obtain pertinent records for the claims file.  Specifically noted in this regard are surgical reports from each of the Veteran's operations and records of treatment for hernia residuals to the present day.

2.  The RO/AMC should provide a VA examination by an appropriate physician to determine the current nature and severity of the disability due to the residuals of left inguinal hernia, status post left inguinal hernia repair, with scarring. The claims folder and a copy of this remand must be provided to and be reviewed by the examiner in conjunction with the requested VA examination.  All indicated tests and studies (including range of motion testing and neurological testing, if appropriate) should be performed, and all findings should be set forth in detail.  

The examiner's findings should include all of the present symptoms and manifestations attributable to the Veteran's service-connected disability, including: 

      a) With respect to the scarring: 
      (i) The examiner shall, if possible, provide a measurement of the length and width of the scars as well as the areas of the scars in terms of square inches and/or centimeters.  
      (ii) The examiner also shall indicate whether such scars are superficial, unstable, and/or painful on examination.
      (iii)  The examiner should also consider any additional functional loss or limitation of motion on use due to pain, or due to flare-ups, and any marked interference with employment due to his disabilities. Provided that one or a combination of the scars does cause limitation of motion, the examiner should measure such loss of motion by performing range of motion studies (measured in degrees) of the affected part (i.e., hips or other affected joint(s)).
      (iv)  The examiner should ascertain whether there is any neurological involvement in the skin or associated area.  
      
      b) With respect to the hernia residuals the examiner should address each of the following:
      (i) is the hernia recurrent or irremediable 
      (ii) is the hernia small or large
      (iii) is the hernia  readily reducible or not readily reducible
      (iv)  is the hernia well supported by truss or belt, or not well supported by truss or belt.
      
      c)  With respect to additional symptoms, the examiner should identify the nature and severity of any and all neurological impairment or other symptom(s) attributable to the Veteran's status post left inguinal hernia, status post repair, with scarring.

3.  When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence.  
The RO/AMC's readjudication of the claim should include consideration of whether separate ratings under more than one diagnostic code are warranted for the Veteran's hernia residuals, status post surgical repair, with scars.  If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



